    Case: 19-50162   Document: 00515088252 Page: 1 Date Filed: 08/22/2019
       Case 6:13-cv-00360-RP Document 279 Filed 08/22/19 Page 1 of 2




                  United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                               TEL. 504-310-7700
CLERK                                                    600 S. MAESTRI PLACE,
                                                                 Suite 115
                                                        NEW ORLEANS, LA 70130

                            August 22, 2019


Ms. Jeannette Clack
Western District of Texas, Waco
United States District Court
800 Franklin Avenue
Waco, TX 76701

      No. 19-50162    Daniel Ostrander v. Harold Kosteck, et al
                      USDC No. 6:13-CV-360


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk

                                 By: _________________________
                                 Lisa E. Ferrara, Deputy Clerk
                                 504-310-7675
cc w/encl:
     Mrs. Christin Audrey Cobe-Vasquez
     Mr. Daniel Ostrander
     Ms. Heather Kriscenski Rhea
     Case: 19-50162   Document: 00515088253 Page: 1 Date Filed: 08/22/2019
        Case 6:13-cv-00360-RP Document 279 Filed 08/22/19 Page 2 of 2




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                             ___________________

                                No. 19-50162
                             ___________________
                                                         A True Copy
                                                         Certified order issued Aug 22, 2019
DANIEL OSTRANDER,
                                                         Clerk, U.S. Court of Appeals, Fifth Circuit

            Plaintiff - Appellee

v.

HAROLD KOSTECK; OFFICER KENNETH TAYLOR; JOHN KELLY;
MICHAEL YARBROUGH; MICHAEL KLUCH; ROBERT PRESTON,

            Defendants - Appellants

                           _______________________

                Appeal from the United States District Court
                     for the Western District of Texas
                          _______________________

CLERK'S OFFICE:
       Under FED. R. APP. P. 42(b), the appeal is dismissed as of August 22,
2019, pursuant to appellants’ motion.


                                      LYLE W. CAYCE
                                      Clerk of the United States Court
                                      of Appeals for the Fifth Circuit


                                      By: _________________________
                                      Lisa E. Ferrara, Deputy Clerk

                         ENTERED AT THE DIRECTION OF THE COURT
